 RUPP INDUSTRIES, INC.385Rupp Industries,Inc.andInternational Union,UnitedAutomobile,Aerospace and Agricultural ImplementWorkers of America,UAW. -Cases 8-CA--8082,8-CA-8170, and 8-RC-9239April 11,, 1975DECISION AND ORDERBY MEMBERSJENKINS,KENNEDY, AND PENELLOOn September 13, 1974, Administrative Law JudgeBenjamin B. Lipton issued the attached Decision in thisproceeding.'Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and brief andhas decided to affirm the rulings, findings,' and con-clusions of the Administrative Law Judge and to adopthis recommended Order.Our colleague disagrees with our affirmance of theAdministrative Law Judge's findings that Respondent(1) violated Section 8(a)(1) by granting wage increasesto three female welders, (2) violated Section 8(a)(2) byits conduct in the establishment and operation of theRupp Employees' Committee, and (3) violated Section8(a)(1) by requesting an employee to poll other em-ployees as to their willingness to meet with manage-ment to discuss grievances, and by requesting two otheremployees to discuss employment problems with man-agement.1.We believe the Administrative Law Judge's con-clusion that Respondent intended to influence theirattitude toward the Union by granting the three femalewelders pay raises and backpay is well supported by theauthorities upon which he relies and the evidencewhich underlies his findings. These findings effectivelyrefute the rationale of the dissent that the increaseswere given by a new management in response to re-peated protests to correct an inequitable prior policy ofpaying lower wages to women welders than to men andthat no reference was made to the union campaign ingranting the increases.iThe Rupp Employees' Committee was permitted to intervene as a partyof interest.2 ,Respondent has excepted to certain credibility findings made by theAdministrative LawJudge.It is the Board's established policy not to over-rule an Administrative Law Judge's resolutions with respect to credibilityunless the clear preponderance of all of the relevant evidence convinces usthat the resolutions are incorrect.Standard Dry Wall Products, Inc,91NLRB 544 (1950), enfd. 188 F 2d 362 (C A. 3, 1951) We have carefullyexamined the record and find no basis for reversing his findings.No significance, of course, can be attached to theEmployer's failure expressly to relate the wage in-creases to the organizational campaign. As the Su-preme Court observed inN.L.R.B. v. Exchange PartsCompany,375 U.S. 405, 410 (1964), "the absence ofconditions or threats pertaining to the particular bene-fits conferred" is not "of controlling significance." Themere grant of benefits during the pendency of an elec-tion petition raises a presumption of impropriety unlesssatisfactorily explained by the employer. No such ex-planation can be found in the present record. The payraises were granted not to correct inadvertent depar-tures from an existing company practice, as was thecase of three other employees with respect to whom theAdministrative Law Judge declined to find violations.On the contrary, they resulted in the abandonment ofan established policy of a lower pay scale for femalewelders.Moreover, the timing of the change supportsthe conclusion that it was designed to influence theelection. The danger of improper employer influence"inherent in well-timed increases in benefits" was alsonoted by the Supreme Court inN.L.R.B. v. ExchangeParts Company, supraat 409. The new managementassumed control in April 1973. The women welderswere rehired in June 1973. Following their reinstate-ment, they protested the pay differential which hadbeen a cause of complaint since 1970. No action wastaken on their grievance, however, until after the Unionfiled a petition for election in October 1973. In mid-October they were advised that the-pay discriminationwould be corrected and on October 29 they received therate increases and backpay. The Company inactive ontheir complaints for 4 months, combined with thequick response following shortly upon the filing of theelection petition, clearly supports the AdministrativeLaw Judge's conclusion that the benefits were con-ferred to influence the election results.'2. The Administrative Law Judge's finding of a vio-lation of Section 8(a)(2) in the establishment of theRupp Employees' Committee is also supported by therecord. In mid-October Respondent's owner and prin-cipal stockholder (Hrudka) and its president (Focht-man) called and presided at a series of meetings of thevarious departments of employees in the plant confer-ence room. At each of these meetings, after some dis-cussion of employee problems and grievances, the com-pany officials suggested that the employees select tworepresentatives from each department to form the com-mittee to meet with management for the purpose ofworking out grievances and problems. Immediately fol-lowing these meetings the committee of about 12 em-3Nothing in the record supports the suggestion of the dissent that theaction was taken to comply with Government policy or explains why thesuggested policy was not implemented when the employees were rehired inJune rather than after the filing of an election petition in October.217 NLRB No. 65 386-DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees were selected and met the following day withthe company officials. At this meeting, working condi-tions were discussed, some complaints were immedi-ately resolved, and others were postponed for futureconsideration. Respondent's active role in the establish-ment of the committee, together with its support,recognition, and grant of benefits, clearly, constitutes aviolation of Section 8(a)(2). CompareN.L.R.B. v.Grand Foundries, Inc.,362 F.2d 702 (C.A. 8, 1966).3.Against this background of attempting to under-mine the union organization campaign by fostering es-tablishment of a company-dominated negotiation com-mittee,grantingunlawfulpay raises to someemployees, the coercive interrogation of others, the im-plied threat of reprisal against an employee for passingout union cards, and the express threat to close theplant before letting the Union in, Respondent's (1) sol-- iciting an employee to poll his fellow employees toascertain their willingness to meet directly with topmanagement to discuss their grievances, and (2) re-questing two other employees to discuss employeeproblems directly with Respondent's owner and princi-pal stockholder constituted further efforts to bypass theUnion and discourage organization in violation of Sec-tion 8(a)(1) asfound by the Administrative Law Judge.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Administrative Law Judge and hereby orders thatRespondent, Rupp Industries, Inc., Mansfield, Ohio,its officers, agents, successors, and assigns, shall takethe action set forth in 'the said recommended Order.MEMBER KENNEDY, dissenting:It seems anachronistic that under present conditionsthis Board would penalize an employer for attemptingto place women on an equal economic footing withtheir male counterparts, an act apparently taken by theEmployer in compliance with a Government policy.Accordingly, I would not adopt the AdministrativeLaw Judge's finding that this Employer violated Sec-tion 8(a)(1) by this conduct.Employees Virgie Lewis, Sandra Lawrence, andLouise Ball were reinstated about June 1973 as weldersfollowing a period of unemployment. Their wages atthe time of their reinstatement were below those of mendoing comparable work. On October 29, after repeatedcomplaints to supervisors that their rate of pay wasbelow that to which they were entitled, they receivedwage increases from the new management whichbrought their pay rates to the level received by menperforming similar work, together with backpay to thedate of their reinstatement.The Administrative Law Judge found that by in-creasing the hourly wage of the three female workersthe Respondent had deviated from its past policy ofpaying female workers on a lower wage scale than theirmale counterparts. He also found the timeliness of theraises, i.e.,, after the filing of the petition and com-mencement of the election campaign, was designed toinduce them to vote against the Union.I would find, contrary to my colleagues, no violationof Section 8(a)(1) of the Act in the granting of thesewage increases. The increases to these women em-ployees were made only after repeated protests by thewomen. No reference to the Union or theorganiza-tional campaign was made in granting the increases.New management had recently taken over operation ofRespondent and was attempting to correct inequities.The payment of lower wages to women for work identi-cal with that performed by men was not only inequita-ble, it was also probably unlawful.' The court of ap-peals inWilkinson Mfg. Co. v. N.L.R.B.,456 F.2d 298,303 (C.A. 8, 1972), stated that "an employer may in-crease wages or other benefits during an organizationalcampaign if its action is without any purpose of imping-ing upon the employees' freedom of choice in selectingor rejecting the Union." In my view, the record lackssubstantial evidence to support the contention that theRespondent had an unlawful purpose in granting theseincreasesand I would, therefore, dismiss that 8(a)(1)allegation.'Furthermore, the evidence does not establish, in myjudgment, a violation of Section 8(a)(2) of the Act. Inmid-October 1973 owner Hrudka and President Focht-man called and presided at departmental meetings ofemployees. The stated purpose of these meetings was toenable employees to air their complaints. During thecourse of these meetings the subject of an employeegrievance committee arose; one had been in existenceunder former management. The record is unclear as towho initiated the discussion of the committee. How-ever, Hrudka or Fochtman, after brief preliminary dis-cussion, suggested that each department select repre-sentatives to form a committee. Thereafter,certainemployees volunteered or were elected in the variousdepartments to form the committee. Respondent didnot participate in the selection of committee members.The next day a committee consisting of 12 representa-tivesmet with Hrudka and Fochtman. The topics dis-cussed includedaislesafety, additional coffee, andwages.In response to the salary inquiry the Respond-ent stated that it was powerless to act because of theUnion's petition. The following week the Respondent'sattorneymet with the committee and informed themembers that .due to establishedguidelinesof the Na-^The Equal Pay Act of 1963, 29 U S C. § 206(d)(1). RUPP INDUSTRIES, INC.387tional Labor Relations Board future meetings wouldhave to be ruled out.Contrary to my colleagues, I do not agree that Re-spondent either dominated or unlawfully assisted thecommittee. The selection of the committeemenwas en-tirely in the hands of the employees. No member ofmanagementwas either present or participated in thevoting for committee members. No supervisor was amember of the committee. Nor did Respondent renderany tangibleassistanceto the committee. As to theAdministrative Law Judge's relianceon Respondent'spotential control of the committee because of the Re-spondent's power to transfer employees, the Boardstated inDuquesne University of the Holy Ghost,198NLRB 891 (1972):[W]here, as here, the structure of the Committeeand the method of selecting representatives restssolely with the employees, and there is nothing inthe record to indicate any means by which theselection is subject to employer approval or con-trol, we find no basis for concluding that Respond-ent violated the Act merely because it retains thepower, which every employer has, to transfer em-ployees from one area of its operations to another.Accordingly, I would dismiss the 8(a)(2) allegation.As I would dismiss the foregoing complaintallega-tions, I would also overrule the objections to the elec-tion based on the same conduct.DECISIONSTATEMENT OF THE CASEthe purpose of a hearing before an Administrative Law Judge.Certain of the election objections in issue are coextensive withallegations in the consolidated complaint.-On July 16, and 17, 1974, a hearing in this consolidatedproceeding was held before me in Mansfield, Ohio, in whichall parties participated and were afforded full opportunity topresent relevant evidence. A brief filed by Respondent and a"letter-brief' by the Union have been duly considered.'Upon the entire record in the case,' and from my obser-vation of the demeanor of the witnesses, I make the following:FINDINGS OF FACTIJURISDICTIONRespondent, at its principal place of business in Mansfield,Ohio, is engaged in the manufacture and sale of mmibikes andsnowmobiles. Annually, it ships products valued in excess of$50,000 directly to points outside the State of Ohio. Respond-ent admits, and I find, that it is engaged in commerce withinthe meaningof the Act.IITHE LABOR ORGANIZATIONS INVOLVEDRespondent admits, and I fmd, that International Union,United Automobile, Aerospace and AgriculturalImplementWorkers of America, UAW, herein called the Union orUAW, is a labor organization within the meaning of the Act.Notwithstanding Respondent's denial, I fmd that The RuppEmployees Committee, herein called the Committee,is alsoa labor organization within the definition of Section 2(5).Upon the facts more fully describedinfra,it is sufficientlyshown that this body is an "organization" or "agency" or"employee representation committee . . . in which em-ployees participate and which exists for the purpose, in wholeor in part, of dealing with [Respondent] concerninggrievances."4BENJAMIN B. LIPTON, Administrative Law Judge: Cases8-CA-8082 and 8170 involve a consolidated complaint bythe General Counsel'allegingthat Respondentengaged incertain independent acts of coercion, and that it dominated,assisted, supported, and interfered with the administration ofThe Rupp Employees Committee, in violation of Section8(a)(1) and (2) of the Act. In Case 8-RC-9239, pursuant toa Decision and Direction of Election by the Regional Direc-tor, anelection wasconducted on December 14, 1973, in anappropriate unit consisting of productionand maintenanceemployees of Respondent's Mansfield, Ohio, plant. At theelection, of 220 eligible voters, 165 cast ballots, of which 45were for the Union, 49 were against the Union, and 71 werechallenged. Timely objections were filed by the Union. OnMarch 7, 1974, the Regional Director issued his formal re-port on the objections and challenges. All the challenges weresustained except one, not affecting the election results. All theobjections were overruled, except Objections 2, 11, 12, and aportion of 6. As to the latter objections, the Regional Directorfound substantial and materialissues offact and orderedconsolidation of the complaint and representation cases foriThe Union's chargesin 8-CA-8082 and 8170 were filed,respectively,on December21, 1973,and February 11, 1974.IIITHE UNFAIR LABOR PRACTICESA. Introduction; Advent of UnionIn April 1973,5Respondent was taken over by JosephHrudka, as the new owner and principal stockholder. Newtop officers were installed, including Edmond Fochtman, aspresident, and James Radovic, as vice president of adminis-tration.Inmid-August,an organizingcampaign by theUnion was commenced at the plant. On October 1, the Union2Absence of a brief from General Counsel is particularly noted:3During the hearing, an informal agreement was reached resolving theissues inCase 8-CA-8259, which involved alleged violations of Sec. 8(a)(3)and (1) relating to conduct, including the discharges of Anna Imhoff, BillyFields, and Edward Baker, which postdated the Board election. On August22, 1974, upon notice of compliance with the settlement terms,I issued anorder granting motions to dismiss that complaint and severing Case8-CA-8259 from this proceeding4 Respondent's arguments, for example, that the Committee has no con-stitution or bylaws, is without officers or "formalities of any kind," and wasnotengaged in, or established for the purpose of, collectivebargaining-have essentially been answered and rejected in cases, e.g.,NL.R.B. v. Cabot Carbon Company, etc360 U.S 203, 213 (1959),WalterProcess Equipment, Inc,163 NLRB 6I5, 616 (1967).5All dates hereafter are in 1973, unless otherwise specified. 388DECISIONS OF NATIONAL LABOR RELATIONS BOARDfiled a certification petition and,- as earlier described, theelection was held on December 14.-B.Evidence and Findings1. Since the end of August, Richard Jeffrey had been activewithin the plant in distributing and collecting authorizationcards.He testified that, early in September, he was ap-proached in the plant by his supervisor, James B. Williams.Williams said that someone had reported him "up front" forpassing out union cards, and told him "to take it easy." Inthe conversation, he indicated to Williams that he thought itwas Supervisor Ralph Watson who turned him in. Williamsdenied that such a conversation occurred. He further testifiedthat he and other foremen were cautioned by Vice PresidentRadovic early in October "not to even talk about" or "getinvolved" in the union activity, and that he followed this"caution."6 I credit Jeffrey.General Counsel contends that, in effect, Williams warnedJeffrey of reprisal because of his card-passing activity. View-ing the entire context of the conversation, it appears and Iinfer that Williams made it a special point to seek out Jeffreyand remonstrate with him that he was reported to manage-ment as having engaged in passing union cards, and thenadmonished him "to take it easy." In these circumstances,Williams' remark "to take it easy" cannot be construed asambiguous or without significant effect. Rather, I find suffi-cient support to sustain the allegation that it was coercive,violating Section 8(a)(1).2. In mid-September, about 10-14 days after the incidentin the above paragraph, Jeffrey was approached by Focht-man, president, and Fred Wagenhal, vice president of pro-duction. Jeffrey testified, in substance, that they asked him ifhe would go around the plant and ascertain from the em-ployees whether they would be willing to meet in the confer-ence room with top management, without their supervisorspresent, to discuss their grievances, gripes, and complaints.After making certain inquiries, Jeffrey informed Fochtmanand Wagenhal that the employees' reaction to the proposalwas negative. In his testimony, Fochtman verified that he andWagenhal' did speak at such time with Jeffrey, who `seemedto be kind of a spokesman." Explaining the background,Fochtman volunteered that Hrudka "felt" that the employeesdid not know the new management or its "plans." And thatthere were many "rumors" that the Company was going tostop making snowmobiles and sell the plant. Thus, he andWagenhal "offered" to Jeffrey that if the employees had anyquestions concerning the plans of management, of if they hadany problem, "all they had to do was ask." It was Jeffrey whobrought up the subject of employee problems; he (Fochtman)did not request that Jeffrey speak to other employees; and he"never heard" of a union until Respondent received notice ofthe petition in October. I am disposed not to credit Focht-man's account, which was equivocal and self-contradictory,to the extent that it conflicts with that of Jeffrey. My finding6Radovic testified that the Union first came to his attention when hereceived a copy of the election petition in the mail on October 4 However,he indicated that, "a couple of days" before receiving such notice, he in-structed the foremen not to engage in conversations with employees orunion officials regarding the Union.'Wagenhal did not testify.is that, in fact, Respondent was then aware of the unioncampaign,which had been under way forat leastone month,and specifically, Supervisor Williams knew in early Septem-ber that Jeffreywas solicitingauthorization cards. Upon suchevidence, and from the entire record,it is a compelling infer-ence that Respondent's purpose at this time in approachingJeffrey, whom it considered a "spokesman,"was an attemptto dissuade employees from seeking union representation byinviting them to deal directly with Respondent regardingtheir problems and grievances.It was also amanifestation ofRespondent's general design, in fact of the union drive, toforma bargainingrelationship with a committee or spokes-man for the employees, as describedinfra.As I find, Respon-dent's conduct carried the clear implication that benefitswouldensurefrom such dealing and that the effect of in-fluencingemployees to reject the Union, thereby violatingSection 8(a)(l) as alleged.'3.Anna Imhoff wasa leadingactivist in theunion cam-paign.She had spoken to practically all employees in theplantconcerningthe Union,as well as toSupervisors DennisGeary and Charles Barker.9 On the day following Respon-dent's general meetingswith the employees in mid-October,discussed below, Imhoff was approached by her foreman,Geary, and asked if she "wouldgo inand talk to Joe"(Hrudka). She replied that she did not know Hrudka and hedid not know her-why should she go in and what wouldthey talk about? Geary replied that "they" (i.e.,management)figured she was "the only one that would have the guts" totellHrudka what the employees wanted. And he suggestedthat she tell Hrudka what was on her mind, what her prob-lems were,and what she wanted; he was quite sure -Hrudkawouldsee thatshe got anything she wanted. Imhoff declinedthe requestas a wasteof time.Similarly,on anunspecified date in mid-October, BillyFields, was requested by Geary, his foreman, to go in and talkto Hrudka, to tell Hrudka the employees' problems and seeif he could get them settled. Fields refused,statingthat he was"with the company" in the last union drive but "was with theunion in thisone all the way."I find that the foregoing largely uncontroverted evidencefurther demonstrates Respondent's purpose of thwarting theUnion in its campaign by seeking, with clearly implied prom-ises of benefit, to bargain directly with the employees. Thealleged violation of Section 8(a)(1) is amply supported.104.During one day in mid-October, Respondent called theemployees by groups of various departmentsto meetings inthe plant conference room with Hrudka and Fochtman. Sixwitnessesfor the General Counsel gave testimony as to thediscussions at the meeting each attended." Of those who at-tended the meetings, only Fochtman testified for Respondent8See,e.g,Reliance Electric Company, etc.,191 NLRB 44, 46 (1971),enfd. 457 F 2d 503 (C.A 6, 1972),Eugene Yokell and Bernard Yokell,Copartners, d/b/a Crescent Art Linen Co., and Betsy Ross Needlework, Inc,158 NLRB 447, 448 (1966), enfd 387 F 2d 751 (C.A. 2, 1967), and cf.F.C.E Papers, Inc, A Division of the Mead Corporation,211 NLRB 657(1974)9Though involved in several issues, Geary and Barker did not testify.10 Supra,fn. 8.11The number of such meetings held is unclear As estimated by eachwitness, the size of the groups ranged from30 to60 people (of some 220employees in the plant), and the meeting each described took place atdifferent times during the shift from 7 to 3:30 p.m. RUPP INDUSTRIES, INC.389on the subject, in a cursory fashion, stating general conclu-sions, without effective refutation of General Counsel's evi-dence. Pertaining to the issues raised, I accept the mutuallycorroborative testimony of General Counsel's witnesses, inessence as follows:Hrudka stated that when he took over the Company, it wasbankrupt and the door was padlocked; and he did the em-ployees a favor by saving their jobs. He did not have to keepthose jobs for the employees if they did not want them. Hedid not need outsiders to run the business. The employees hadno right to bring in a union without giving the new manage-ment sufficient time to show what it could do. Before hewould let the Union in he would close the doors.12 He askedthe employees what their complaints were that they wanteda union; he should be able to resolve their problems insteadof having a union do it for them. At one meeting, Fochtmanasked the foremen to leave so that they would not influencethe employees in expressing their problems. One employeecomplained of foremen "grabbing and pushing peoplearound," and Hrudka replied that "foremen could be re-placed." Another employee indicated he had not receivedovertime pay when she worked on a Saturday after returningfrom vacation the same week. Then and there, Hrudka ap-proved the overtime payment. Answering a question, Hrudkaindicated there would be no layoffs in the foreseeable future.A few other complaints were voiced, and replies were givenby Hrudka of Fochtman, e.g., that management would checkinto the particular matter. One request was that Respondentprovide safety gloves to protect the hands of employees en-gaged in machining work. Such gloves were supplied inNovember.Toward the end of each meeting, the subject was raisedconcerning the existence of an employee "gripe committee"under the prior ownership of the plant.13 Certain of the wit-nesses testified that Hrudka or Fochtman asked the em-ployees to explain how such a committee had operated. Theemployees described that the previous committee, consistingof "somebody from each department," met with the person- -nel manager and thereafter the plant manager would attemptto work out the problems, and that-"They don't have themany more, and the personnel manager didn't have time to takecare of it.1114Then it was specifically "suggested" byHrudka or Fochtman that the employees pick two represen-tatives from each department for the purpose of establishingan employee committee to meet with management in orderto work out grievances and problems. Immediately following12 Fochtman denied that Hrudka made any mention of closing down theplant13The committee then was informally called the "CommunicationsPanel."14 It must be assumed that information as to the operation of the prioremployee committee was peculiarly known or available to Respondent,certainly through its foremen and its files, without having to question theemployees Vice President Radovic testified that Hrudka's visit to the plantat this time "was extremely rare for him " On arrival, Hrudka first spokewith a group from management. Radovic "may even have brought up thatpeople" had come to him asking, in effect, why management no longer metwith an employee committee as it previously did, and Radovic "felt" it washis obligation "to get them going." Later that day, the general meetings withemployees were convened, without the presence of Radovic. Respondent'sargument in its brief that the principal purpose of the meetings was tointroduce Hrudka to the employees is patently at variance with the evi-dencethese meetings, certain employees volunteered or were chosenor elected in the various departments to form the committee.On the next day, the committee, comprising about 12 em-ployees, met with Hrudka and Fochtman. The latter's secre-tary was present to take notes. Hrudka asked what theirproblems were. A complaint was presented that employeesworking on the same job were receiving different and unequalrates of pay. The response then given was that the Companycould not do anything about it at this time because of theUnion's petition. However, as treated in subsection 7, below,Respondent awarded increased rate adjustments and retroac-tive raises to six employees in late October and early Novem-ber, prior to the scheduled election. As a safety factor, theemployees requested, and Fochtman promised, that the aisleswould be "straightened up." Also, for example, it was com-plained that the coffee machine was inadequate to accommo-date the employees during their breaktime. On the followingday, Respondent instituted the service of dispensing coffee onthe cafeteria line in addition to the coffee machine. As toother matters raised, Fochtman said he would get back to thecommittee with answers. About one week later, AttorneyChattman alone met with the same committee representa-tives.He stated that Respondent could no longer have meet-ings with the committee, or make promises or grant anybenefits, "because this was forbidden by the labor relationsboard." Thereafter, no further meetings with the committeewere held."The Rupp Employees Committee" is named in this pro-ceeding as "Party of Interest," and service of the complaintwas made by registered mail upon certain members of thecommittee under such name. While it is indicated that thecommittee had not taken for itself any name, it suffices forthe legal purposes herein to identify it, in a manner which isfairly descriptive, as "The Rupp Employees Committee." Itwas testified that this committee had no constitution, bylaws,officers, or designated spokesmen. Nevertheless, it had formand structure as a body with putative authority to speak forthe general plant employees.Under the complaint allegations, it is immaterial that asimilar employee "gripe" committee existed under the priormanagement. The legality of that earlier committee is not inissue; indeed it had been completely inoperative long beforethe new management assumed control of the plant in April1973.As already shown, it was only when Respondentbecame aware in early September of the Union's, organizingcampaign that it commenced overtures to employees in aneffort to mollify their supposed problems and remove theirdesire for unionization. In mid-October, after the Union'spetition was filed and a question of representation was pend-ing,Respondent intensified this strategy by calling the em-ployees into general meetings, as above described. In thesecircumstances, regardless of the experience of the previousmanagement, it was plainly improper for Respondent tocause the formation of, support and recognize an employeegrievance committee, to promise and grant benefits, and gen-erally to deal with it, as it did. Attorney Chattman realizedthe seriousness of Respondent's conduct when he subse-quently told the committee, in effect, that the existing ar-rangement for such meetings with management was imper-missible under the law. Thereafter, all further meetings andcommittee activity abruptly came to a halt. The evidence 390DECISIONSOF NATIONALLABOR RELATIONS BOARDthat, in the context of coercively antiunion statements toassembled employees, Respondent "suggested" that they es-tablish the committee, or resurrect such a prior committeelong since abandoned,15 for the purpose of dealing with Re-spondent concerning matters affecting their wages and work-ing conditions; that thereupon such a committee waspromptly formed; that at least one meeting was held withRespondent during which certain requests on behalf of theemployees were then or later granted, and others were takenunder advisement; and that, upon a simple instruction fromRespondent'sattorney,thecommitteeceasedtofunction-amply attest that the committee had no viable in-dependence. Rather, it existed at the whim and was a creatureof Respondent to serve its purposes of undermining the cur-rent driver for union representation. Furthermore, it is im-plicit that Respondent could control the composition of thecommittee by exercising its power to transfer, promote, or layoff the representatives chosen by the employees. All the ele-ments are present for a full finding of Respondent's domina-tion and control of the committee, nothwithstanding thebrevity of its active existence and the limited nature of itsdealings (e.g., grievances) with Respondent. Even though itappears that Respondent had no further meetings with thecommittee since late October, the alleged violation is notthereby rendered moot or "neutralized," as Respondent con-tends. In furtherance of the Act's policies, and effectively todisabuse the employees, the specific remedy of disestablish-ment is necessary to prevent Respondent's reactivation of thesame committee, or an alter ego, under similarcircumstances. 16Accordingly, it is found that Respondenthas dominated, assisted, supported and otherwise interferedwith the operation and administration of the committee, inviolation of Section 8(a)(2).175.As above shown, during the general meetings in mid-October, Hrudka told the employees he would close the doorsbefore he would let the Union in. This threat, clearly convey-ing Respondent's union animus, constituted a violation ofSection 8(a)(1).6.Clayton Lawhorn testified that, around the beginning ofOctober, he was questioned by his foreman, Gene Sweval, asto how he felt about the Union, and he answered that he"could work with it or without it." Examined by Respondentas to whether he remembered this specific conversation oc-curring on October 3 (the date alleged in the complaint),Sweval stated he did not." Lawhorn is credited.15Even if the idea had initially been broached by one or more (unnamed)employees, as Fochtman testified, the result herein would be unchanged, asthe committee was formed under the aegis of Respondent. See, e g ,N.LR.B. v Grand Foundries, Inc.,362 F.2d 702 (C A 8, 1966), enfg in part151NLRB 1170 (1965);Whirlpool Corporation, etc.,126 NLRB 1117(1960).16As the Committee has already been rendered dormant, the disestabhsh-ment remedy will not entail any serious disruption. Indeed, ona lesser8(a)(2) finding short of domination, the unusual order limited to cessationof recognition and interference would appear plainly inappropriate to thecircumstances.17 E.g,Fire Alert Co.,182 NLRB 910 (1970),Pines ofAmenca, Inc.,178NLRB 378 (1969),Huberta Coa4 Inc,168 NLRB 122 (1967);HydraulicAccessories Company,165 NLRB 864 (1967). And cfIrving Air Chute Co ,Inc., etc.,149 NLRB 627, 628, 641 (1964), where the committee neveractually functioned and recognition was never granted18 Sweval also testified he had no knowledge of instructions from highermanagement prior to the election with respect to his responsibility regardingunion activity.Edward Baker testified to three instances in which he wasquestioned regarding the Union by Darrell Baker, Respon-dent's purchasing manager and an admitted supervisor. OnDecember 7, the conversation took place in the purchasingoffice, with Keith Mowery present. Darrell Baker asked himhow the Unionseemedto be doing. He replied that it- seemedto begoingfairly well and had no doubts it would be votedin. In the discussion which ensued, both men strongly as-serted opposing views and then entered into a wager of $200on the outcome of the election. The use of the wager is raisedonly in the Union's objection to the election, which is sepa-rately consideredinfra.On December 14, while EdwardBaker was on his way to the polling place to vote in theelection, he was calledasideto speak to Darrell Baker in thearea of the "raw material receiving dock."19 He testified:Darrell said, "Ed what has the union promised you?"I said, "They haven't promised anything."He said, "Any more money or work conditions oranything like that?"I said, "No, they can't do this. It's up to the peoplein the bargaining element to do it."He said, "Well, you seem kind of intelligent about.what you justsaid.... Why do you need a union_here?... This place doesn't need a union, it could kill it."I said, "The people around herearen't stupid, theyknow the financial circumstances around the company,what they can or can't ask for."He said, "Why you wanta union?"I said, "Darrell, I already made up my mind, . . . Iknow what I want and youare not goingto change mymind."At thistime,he called me, "Stupid" ... .About the end of December, Darrell Baker spoke to himagainnear the inspection cage of the machine shop. Mowerywas not present. He was asked "how theunion was going."I said, "As far as I know it was still up in the airHe said, "Well, what are you going to do if the uniondoesn't get in?"I said,"Well, I really don't know. Under the workingconditions and circumstances, I would probably look fora job elsewhere."At this time, he told me, "Well, why don't you gosome place where they have a union already."I told him thatI was goingto stay and find out if theymight have one here... .Darrell Baker gave his version of the wagerincident onDecember 7, indicating that he intervenedin a discussionbetween Edward Baker and Mowery concerning the-unionelection and that he madethe initialoffer of the bet which wasaccepted by Edward Baker. Other than the wager, he re-sponded withdenialsthat he had conversations on the spe-cific occasions described above, or any conversation, withEdward Baker regarding the latter's "union activity or unionposture." However, he statedon cross-examinationinitiallythat, prior to December 7, Edward Baker told him or gave19On cross-examination, he was asked-"Was anyone else around whenyou had this conversation"He answered,"Yes, sir,Mr Mowery." RUPP INDUSTRIES, INC.him some indication that he favored the Union, and then,equivocally, he explained that his information was based onthe "known fact" of Edward Baker's prounlon stance. Mow-ery is a purchasing agent under Darrell Baker's supervision.Conflicting with Darrell Baker, he testified that it was Ed-ward Baker who first offered to make the best of the electionoutcome. Other than the conversation on December 7, hecould not remember being a witness to any discussion in themonth of December during which Darrell Baker questionedEdward Baker about his union activity. Viewing the sum ofthe testimony, I find more persuasive and creditable the de-tailed conversations related by Edward Baker.Accordingly, I conclude as to the above-described conver-sation between Lawhorn and Sweval and the three separateconversations between Edward and Darrell Baker '211 thateach of these interrogations had a clear tendency of coercionin violation of Section 8(a)(1), particularly as they occurredin the context of other unfair labor practices, without anyshowing of legitimate purpose or assurances given the em-ployees against reprisal.217.The complaint alleges that, while the Union's electionpetition was pending, Respondent granted several employeesretroactive wage increases to discourage their union activi-ties. In support, detailed testimony was adduced by GeneralCounsel concerning raises given to six specific employees. Itis recalled that the new management assumed control inApril 1973.About June 1973, Virgie Lewis, Sandra Lawrence, andLouise Ball were reinstated in the welding department, eachhaving worked in this department during previous periods.Upon their return, they received the hourly rate of $3.82. OnOctober 29, after repeated complaints to supervisors thattheir rate was below that to which they were entitled, theyreceived certain rate increases and various amounts of back-pay to the date of their reinstatement. All three receivedretroactive pay at the rate of $4.08, and at the same timeLewis was raised to $4.22, which was the top rate for welders.These rates conformed with Respondent's normal practice ofgranting the welders "automatic" increases of 10 cents at60-day intervals until the top of the scale was reached. Balltestified that, ever since they went into the welding depart-ment in 1970, these female employees frequently complainedto management, e.g., Supervisor Geary, that their hourly ratewas not the same as that being paid to the men. Followingtheir reinstatement about June 1973, they again made com-plaints to Geary that their pay rate was below the appropriatescale as paid to the rest of the welders. Geary said he would"check into it." In mid-October, after speaking to Geary,they were called into the office of Supervisor Baker. Bakertold them, "we have been treating you girls sort of nasty inwelding," and "are going to give you backpay and yourraise."22On October 29, about a week later, they received20Although the complaint alleges the interrogations which took placeprior to the election on December 14, the incident involving the Bakers atthe end of December is properly included in these findings as having beenfully litigated on the same subject matters.21 E.g.,BlueFlash Express, Inc.,109 NLRB 501 (1954);Johnnie'sPoultryCo., 146 NLRB 770 (1964).22 Vice President Radovic testified that, in late October, Lewis, Ball, andLawrence came to him and reported that Baker had made a mistake in theirrate of pay. Radovic investigated and found the previous mistake, and alsothat their "normal- progression increase at the 60-day interval" had been391the backpay and rate increases, as earlier indicated.David Berger was transferred to the fabrication depart-ment sometime prior to October 1973. When transferred, hewas entitled to an increase of 10 cents for an "automatic"raise, and to 8 cents by reason of a classification change, allof which he failed to receive. Three months after his transfer,he complained to Supervisor Sweval. One or two weeks later,about mid-November, he received only the 10-cent raise.After an additional period, he complained to Baker. Two orthree weeks later, before the election of December 14, hereceived the 8-cent raise with retroactive pay to the date ofhis transfer.Edna Stevens was employed in the assembly department.She was entitled to an "automatic" increase of 10 cents inOctober which was not reflected, when due, in her paycheckon October 21. She spoke to Supervisors Watson and Bakerand the following week she received the raise with appropri-ate backpay.Clarence Smith was reinstated from layoff to the "Go-Joeline" as repairman in June 1973. He failed to receive anadditional 10 cents per hour to which he was entitled in suchclassification.He spoke to his group leader about the matterbut no action was taken. One month later, he was transferredto the "snow sport line" also as repairman. On several occa-sions, he approached his foreman, Watson concerning thedeficiency in his rate, and was told he "would get it." AboutNovember 15, he was transferred "back to the Welding de-partment." He then raised the same question with SupervisorGeary, Geary asked him to bring in his payroll data and hewould take it up with "Personnel." Shortly thereafter, Smithwas called in to "Personnel," and computations were madeby a clerical employee. the following week, about December1,he received the 10-cent increase retroactively.23The validity of wage increases or other benefits during thependency of a representation petition turns upon whetherthey are granted "for thepurposeof inducing employees tovote against the union."24Under "settled Board policy, agrant or promise of benefits during the -critical preelectionperiod will be considered unlawful unless the employer comesforward with an explanation, other than the pending election,for the timing" of such action .21Here, there are present the elements that Respondent wasgenerally soliciting employee grievances and complaints in aneffort to undercut the union campaign; that in the mid-Octo-ber meetings it received the specific complaint that employeesperforming the same work were being paid unequal wagerates; that at one of these meetings, the deficiency in Boggs'overtime pay was immediately remedied upon the complaint;and that in the cases of all six employees described above,their rate increases and pay adjustments were effected during"neglected" for these employees He then authorized the necessary correc-tionsThe consistent testimony of the three employees involved was thatthey ultimately spoke only to Baker, not Redovic.23On his return to the welding department, Smith was accorded the topscale of $4.22, which appears to encompass a total raise of 30 cents fromhis previous rate. It was not shown or argued by General Counsel that, bygiving Smith the top welding rate, Respondent varied from its standardpractices.24Tonkawa Refining Co,175 NLRB 619 (1969), citingN.L.R.B vExchange Parts Co.,375 U.S. 405, andRussell-Newman,Mfg, Co., Inc. v.N.L.R.B.,370 F.2d 980 (C A. 5, 1966).25The Singer Company,199 NLRB 1195 (1972). 392DECISIONSOF NATIONALLABOR RELATIONS BOARDthe preelection period in late October and mid-November. Asto-Burger and Stephens, with some doubt I am inclined tofind as sufficiently valid Respondent's explanation that thesmall discrepencies in their pay rates were due to inadvert-ence or clerical oversight and were corrected with reasonablepromptness following notice by the employee. I consider thatthese were routine payroll adjustments, involving no questionof entitlement, which are normally expected by employees tobe made in due course, as they were here, and which had nosignificant bearing on the election.26 In Smith's case, thesame considerations obtain, with a serious reservation as towhether, after the earlier delays in June and July, the immedi-ate action taken by Supervisor Geary,27 when he was ap-proached by Smith in November 15, was motivated by theimminence of the scheduled election. Again with doubt, Iresolve this reservation in favor of Respondent,28 particu-larly in view of the frequency of Smith's transfers and Super-visorWatson's assurance to him in July that he "would get"the rate adjustment. However, regarding Lewis, Lawrence,and Ball, I find the violation. It is 'apparent from the tes-timony, and unmet in the defense, that in retroactively raisingtheir hourly rates, on October 29, Respondent affected achange from its preexisting practice of paying female welderson a lower scale than their male counterparts in the depart-ment. Furthermore, in light of their long and repeated com-plaints concerning the inequity in their pay rates, the em-ployees were reasonably led to believe that the eventual actiontaken by Respondent was designed (like other conduct al-ready shown) to induce them to vote against the Union.29IV THE REPRESENTATION PROCEEDINGInsofar as the violative findings above related to Respon-dent's conduct occurring after the filing of the Union's peti-tion on October 1, the evidence is amply sufficient to warrantthat the election be set aside on the basis of the Union'sobjections.30 In any case, I find without merit the future ob-jections 11 and 12, which are not embraced in the complaint.Objection 11 concerns the wager between Darrell and Ed-ward Baker in their conversation of December 7, as pre-viously described. In its "letter-brief," the Union contendsonly that Darrell Baker's conduct amounted to coercive in-terrogation, which indeed was found in the entire context. Inthe particular circumstances, the wager incident per se war-rants no independent violation." Regarding objection 12, Iconsider as entirely too vague the testimony of RobertDougherty that, while in the plant to collect his final pay-check on the election date, he was purportedly stopped fromproceeding to the polling place to vote by an unidentified"voice" which stated, "You are no longer employed here."Moreover, there were 70 terminated employees, in the samecategory as Dougherty, who were not prevented from votingand the challenges to their ballots were sustained.26 SeePrice Candy Company,172 NLRB 2229 (1968)27As contrasted with the long periods of this inaction in the cases ofLewis, Lawrence, and Ball.-28 In any case, the result herein would be the same29NL R.B. v Exchange Parts Co.,375 U S. 405 (1964).30 Le , Objection 2 and the third portion of 6, as reflected in the RegionalDirector's report of March 7, 1974.31 SeePersonal Products Corporation,116 NLRB 393, 398 (1956).V THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCE -The activities of Respondent set forth in section III, above,occurring in connection with the operations of Respondentdescribed in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce amongthe several States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.VI. THE REMEDYHaving found that Respondent engaged in certain unfairlabor practices,I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policiesof the Act. Asdiscussed in section III,subsection 4, it is recommended,upon the finding of 8(a)(2)domination,that Respondent be ordered to disestablish "TheRupp Employees Committee."CONCLUSIONS OF LAW1.Respondent is engaged in commerce within the meaningof Section 2(6) and (7) of the Act.2.The Union and The Rupp Employees Committee areeach labor organizations within the meaning of Section 2(5)of the Act.3.By dominating, assisting, supporting, and interferingwith the operation and administration of The Rupp Em-ployees Committee, Respondent has engaged in and is engag-ing in unfair labor practices within the meaning of Section8(a)(2) of the Act.4.By-the foregoing, and by other independent acts andconduct interfering with, restraining and coercing employeesin the exercise of the rights guaranteed in Section 7 of the Act,Respondent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.6.By engaging in certain of the aforesaid unfair laborpractices, Respondent has interfered with the representationelection held on December 14, 1973.Upon the above findings of fact, conclusions of law, and theentire record in the cases, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER32Respondent, Rupp Industries, Inc., Mansfield, Ohio, itsofficers, agents, successors, and assigns, shall:1.Cease and desist from:(a)Coercively interrogating employees concerning theirunion activities and sentiments; threatening employees withreprisal for engaging in union activities; or threatening plantclosure in the event that a union is selected as bargainingrepresentative.32 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes. RUPP INDUSTRIES, INC.393(b) Soliciting grievances from employees with the expressor implied promise to remedy such grievances.(c) Promising or granting wage increases, or other benefits,or remedying any grievances, as an inducement to employeesto reject the UAW,'or any other labor organization, in arepresentation election or in a union campaign.(d) Dominating, supporting, assisting, or interfering withthe operation and administration of The Rupp EmployeesCommittee, or any plant committee or labor organization ofits employees.(e) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-anteed in Section 7 of the Act.2, Take the following affirmative action designed to effec-tuate the policies of the Act:(a)Withdraw and withhold recognition from, and com-pletely disestablish The Rupp Employees Committee, or anyalter ego thereof, as the representative of any of its employeesfor the purpose of collective bargaining with Respondentconcerning wages, hours, or other conditions of employment,provided that each action shall not be construed to requirethat Respondent vary any wages, seniority, or other rights orsubstantive terms of existing working conditions.(b) Post at its plant and facility in Mansfield, Ohio, copiesof the attached notice marked "Appendix."33 Copies of saidnotice on forms to be provided by the Regional Director forRegion 8, shall, after being duly signed by Respondent, beposted immediately upon receipt thereof, in conspicuousplaces, including all places where notices to employees arecustomarily posted, and be maintained for 60 consecutivedays.Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(c)Notify the Regional Director for Region 8, in writing,within 20 days from the date of this Order, -what steps Re-spondent has taken to comply herewith.IT IS FURTHER ORDERED that the election conducted onDecember 14, 1973, be set aside; and the Case 8-RC-9239 besevered from this proceeding and remanded to theRegionalDirector for appropriate disposition.33 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall read "Posted Pursuantto a Judgment of the United States Court of Appeals Enforcing an Orderof the National Labor Relations Board"APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which both sides had the opportunity topresent their evidence, the National Labor Relations Boardhas found that we violated the law and has ordered us to postthis notice; and we intend to carry out the order of the Boardand abide by the following:WE WILLNOT dominate,support,assist, or otherwiseinterfere with the operation and adminsitration of TheRupp Employees Committee,or any other plant com-mittee or labor organization of our employees.WE WILL NOTquestion you concerning your union ac-tivities or sentiments in a manner which would coerceyou regarding your rightsunder the Act.WE WILL NOTthreaten you with punishment or -re-prisal for engaging in union or other activities protectedunderthe Act.WE WILL NOTthreaten to close down the plant in theevent that our employees select a union as their lawfulbargaining representative.WE WILL NOTsolicit you to tell us your grievances anddirectly orindirectly promise to remedy such grievances,and WE WILL NOT promiseor grant wage raises, or otherbenefits,or remedy and grievances,in order to induceyou to reject theUAW, or any otherunion,in a repre-sentation election or in a union campaign.WE WILL NOTin any similar manner interfere with, re-strain, or coerce you in the exercise of the rights guaran-teed employees in the National Labor Relations Actwhichare as follows:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a representative oftheir own choosingTo act together for collective bargaining or othermutual aid or protectionTo refrain from any and all these things.WE WILLwithdraw all recognition from and com-pletely disestablish The Rupp Employees Committee, orany substitute plant committee of employees,as the rep-resentative of any of our employees for the purpose ofdealing with us concerning grievances, labor disputes,wages, hours, or other conditions of employment. How-ever,we will not interpret this action as requiring us tovary our wages,seniority,or other rights,benefits, orother substantive terms of your existing working condi-tions.Rupp INDUSTRIES, INC